Dear Ms. Alcorn:
You advise this office that the Louisiana School for the Deaf and Visually Impaired currently employs Ms. Terri Mohren as a full-time Teacher of Outreach. You further advise that it has come to your attention that Ms. Mohren also holds a professional services contract with a state executive branch agency, specifically, the Department of Health and Hospitals (DHH), Office of Public Health, Hearing, Speech and Vision Program. You state that Ms. Mohren contracted with DHH subsequent to her employment with the School for the Deaf. The related facts prompt you to ask this office whether or not state law permits Ms. Mohren to hold state employment with the School for the Deaf while also holding a professional services contract with DHH.
We point out here that La.R.S. 39:1498(A)(4)1 prohibits a current state employee from entering into a professional, personal, consulting, or social services contract with a state agency, unless that state employee falls within the exemptions provided by La.R.S. 39:1498.2, which states: *Page 2 
  § 1498.2 Professional, personal and consulting service contracts with state employees.
  A. State agency personnel in the medical, nursing or allied health fields, state employees  who are qualified to serve as interpreters for the deaf, faculty members of public institutions of higher education, and state employees selected to serve as instructors in the paralegal studies course of the division of continuing education at a state college or university may be employed by other state agencies through a contract for professional, personal, consulting, or social services in accordance with rules and regulation adopted by the office of contractual review . . .
[Emphasis added.]
You advise this office that Ms. Mohren does not hold the necessary credentials in order to be considered qualified to serve as an interpreter for the deaf under La.R.S. 39:1498.2 and does not otherwise fall within the exemptions provided for by this statute. For this reason, it is the opinion of this office that La.R.S. 39:1498(A)(4) prohibits Ms. Mohren from holding a professional, personal, consulting, or social services contract with DHH while at the same time holding state employment with the School for the Deaf.
We hope the foregoing is helpful to you. Should you have other questions with which we may provide assistance, please contact this office.
  Very truly yours, JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  BY:__________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
  KLK:arg
1 La.R.S. 39:1498(A)(4) provides that "no current state employee will engage in the performance of the proposed contract except as provided for in R.S. 39:1498.2."